News Release Trustmark Corporation Announces First Quarter 2008 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – April 22, 2008 – Trustmark Corporation (NASDAQ:TRMK) announced net income of $26.2 million in the first quarter of 2008, which represented basic earnings per share of $0.46.Earnings per share in the first quarter of 2008 increased 9.5% when compared to the prior quarter and 4.5% when compared to figures one year earlier.Trustmark’s first quarter 2008 net income produced returns on average tangible equity and average assets of 17.59% and 1.19%, respectively. Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable June 15, 2008 to shareholders of record on June 1, 2008. Richard G. Hickson, Chairman and CEO, stated, “The diligent efforts of our associates have produced positive financial results during the first quarter.We have continued to devote significant resources to proactively manage credit risks resulting from the slowdown in residential real estate.While the duration of the economic slowdown is unknown, Trustmark has the financial strength and resolve for continued success.We are particularly pleased with the meaningful growth of internally generated tangible equity over the last year.Continued preservation and growth of capital will afford Trustmark the financial flexibility to respond to opportunities in the marketplace.” Proactive management of credit quality · Nonperforming assets represented 1.21% of total loans and other real estate · Net charge-offs totaled 0.69% of average loans · Provision for loan losses totaled 0.80% of average loans Nonperforming assets totaled $87.6 million at March 31, 2008, up $14.1 million relative to the prior quarter, to represent 1.21% of total loans and other real estate.This change was largely attributable to residential real estate loans in the Corporation’s Florida Panhandle market. Net charge-offs were $12.3 million, or 0.69% of average loans, in the first quarter of 2008 compared to $9.5 million, or 0.53% of average loans in the prior quarter.This was primarily the result of a continued lack of residential real estate sales activity in Trustmark’s Florida Panhandle market.We continue to monitor the impact of declining real estate values on borrowers and are proactively managing these situations.Trustmark’s total construction and land development exposure in the Florida Panhandle was $371.2 million at March 31, The provision for loan losses in the first quarter was $14.2 million, which represented 0.80% of average loans while the allowance for loan losses totaled $81.8 million.Trustmark’s allocation of its allowance for loan losses represented 1.52% of commercial loans and 0.60% of consumer and home mortgage loans, resulting in an allowance to total loans of 1.17%. Sustained net interest margin of 3.94% in falling rate environment · Decreased loan yields offset by lower deposit and borrowing costs The repositioning of the balance sheet continued during the first quarter as home mortgage and auto loans declined.Trustmark’s funding mix also improved as average deposits increased $170.9 million, or 2.5%, while average borrowings declined $261.5 million, or 28.1%, relative to the prior quarter.Lower loan yields during the quarter were effectively offset with lower deposit and borrowing costs.As a result, a net interest margin of 3.94% was sustained during the first quarter despite the falling interest rate environment. Lower short-term interest rates during the quarter resulted in a positively sloped yield curve, creating an opportunity to enhance future net interest income through growth in investment securities.At March 31, 2008, Trustmark’s investment securities portfolio totaled $853.1 million, an increase of $135.6 million relative to year-end 2007. Mortgage Banking · Mortgage production volume up 19% · Increased market share in turbulent environment Mortgage production volume totaled $380 million during the first quarter of 2008, an increase of 19% from the prior quarter.Growth in volume, coupled with improved spreads and fees, positively impacted net interest income.In addition, noninterest income in Trustmark’s Mortgage Banking division increased $6.1 million relative to the prior quarter due to a successful mortgage servicing rights hedging strategy. Trustmark’s highly regarded mortgage banking reputation has enabled it to take advantage of competitive disruptions and expand market share.Because Trustmark is not a subprime lender, the home mortgage and home equity loan portfolios continued to perform well. Disciplined expense management and investments for the future · Noninterest expense remained below $70 million target for fourth consecutive quarter · Efficiency ratio improved to 56.6% · Four banking centers scheduled to open during remainder of year In the first quarter of 2008, noninterest expense totaled $69.8 million, marking the fourth consecutive quarter below our $70 million target.Our success in this regard was the result of on-going technology enhancements, vendor and contract management programs, and human capital management and is reflected in an improved efficiency ratio of 56.6%.While we are pleased with our progress to date, we are committed to identifying additional reengineering and efficiency opportunities to enhance shareholder value. Trustmark continued to make investments to support revenue growth and profitability as well as reallocate resources to areas with additional growth potential.Thus far in 2008, Trustmark has opened a total of two new banking centers in the Houston and Memphis markets.Four additional banking centers are scheduled to open over the course of the year in the Biloxi, Houston, Jackson and Panama City markets. ADDITIONAL INFORMATION As previously announced, Trustmark will conduct a conference call with analysts on Wednesday, April 23 at 10:00 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (877) 397-0300, passcode 4682748or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com.A replay of the conference call will also be available through Wednesday, April 30 in archived format at the same web address or by calling (888) 203-1112, passcode 4682748. Trustmark is a financial services company providing banking and financial solutions through over 150 offices and 2,600 associates in Florida, Mississippi, Tennessee and Texas. FORWARD-LOOKING STATEMENTS Certain statements contained in this document are not statements of historical fact and constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements. Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. These risks could cause actual results to differ materially from current expectations of Management and include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, material changes in market interest rates, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, changes in existing regulations or the adoption of new regulations, natural disasters, acts of war or terrorism, changes in consumer spending, borrowings and savings habits, technologicalchanges, changesin the financial performance or condition of Trustmark’s borrowers, the ability to control expenses, changes in Trustmark’s compensation and benefit plans, greater than expected costs or difficulties related to the integration of new products and lines of business and other risks described in Trustmark’s filings with the Securities and Exchange Commission. Although Management believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to be correct. Trustmark undertakes no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. Trustmark Contacts: Investors: Louis E. Greer Joseph Rein Treasurer and First Vice President Principal Financial Officer 601-208-6898 601-208-2310 Media: Melanie A. Morgan First Vice President 601-208-2979 TRUSTMARK CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2008 ($ in thousands) (unaudited) Linked Quarter Year over Year QUARTERLY AVERAGE BALANCES 3/31/2008 12/31/2007 3/31/2007 $ Change % Change $ Change % Change Securities AFS-taxable $ 353,079 $ 435,438 $ 681,885 $ (82,359 ) -18.9 % $ (328,806 ) -48.2 % Securities AFS-nontaxable 36,241 46,898 54,815 (10,657 ) -22.7 % (18,574 ) -33.9 % Securities HTM-taxable 189,604 192,878 198,286 (3,274 ) -1.7 % (8,682 ) -4.4 % Securities HTM-nontaxable 81,559 82,963 89,988 (1,404 ) -1.7 % (8,429 ) -9.4 % Total securities 660,483 758,177 1,024,974 (97,694 ) -12.9 % (364,491 ) -35.6 % Loans 7,177,233 7,149,243 6,663,620 27,990 0.4 % 513,613 7.7 % Fed funds sold and rev repos 22,921 25,960 74,076 (3,039 ) -11.7 % (51,155 ) -69.1 % Total earning assets 7,860,637 7,933,380 7,762,670 (72,743 ) -0.9 % 97,967 1.3 % Allowance for loan losses (80,998 ) (73,659 ) (72,452 ) (7,339 ) 10.0 % (8,546 ) 11.8 % Cash and due from banks 259,392 257,319 345,974 2,073 0.8 % (86,582 ) -25.0 % Other assets 812,680 807,307 778,595 5,373 0.7 % 34,085 4.4 % Total assets $ 8,851,711 $ 8,924,347 $ 8,814,787 $ (72,636 ) -0.8 % $ 36,924 0.4 % Interest-bearing demand deposits $ 1,233,892 $ 1,160,823 $ 1,195,515 $ 73,069 6.3 % $ 38,377 3.2 % Savings deposits 1,755,048 1,608,125 1,785,162 146,923 9.1 % (30,114 ) -1.7 % Time deposits less than $100,000 1,577,753 1,570,687 1,616,916 7,066 0.4 % (39,163 ) -2.4 % Time deposits of $100,000 or more 1,030,527 1,058,165 1,021,953 (27,638 ) -2.6 % 8,574 0.8 % Total interest-bearing deposits 5,597,220 5,397,800 5,619,546 199,420 3.7 % (22,326 ) -0.4 % Fed funds purchased and repos 417,338 517,424 351,797 (100,086 ) -19.3 % 65,541 18.6 % Short-term borrowings 252,234 413,676 202,838 (161,442 ) -39.0 % 49,396 24.4 % Subordinated notes 49,712 49,703 49,680 9 0.0 % 32 0.1 % Junior subordinated debt securities 70,104 70,104 70,104 - 0.0 % - 0.0 % Total interest-bearing liabilities 6,386,608 6,448,707 6,293,965 (62,099 ) -1.0 % 92,643 1.5 % Noninterest-bearing deposits 1,390,843 1,419,364 1,495,447 (28,521 ) -2.0 % (104,604 ) -7.0 % Other liabilities 141,741 137,197 127,264 4,544 3.3 % 14,477 11.4 % Shareholders' equity 932,519 919,079 898,111 13,440 1.5 % 34,408 3.8 % Total liabilities and equity $ 8,851,711 $ 8,924,347 $ 8,814,787 $ (72,636 ) -0.8 % $ 36,924 0.4 % Linked Quarter Year over Year PERIOD END BALANCES 3/31/2008 12/31/2007 3/31/2007 $ Change % Change $ Change % Change Securities available for sale $ 585,746 $ 442,345 $ 703,296 $ 143,401 32.4 % $ (117,550 ) -16.7 % Securities held to maturity 267,315 275,096 286,040 (7,781 ) -2.8 % (18,725 ) -6.5 % Total securities 853,061 717,441 989,336 135,620 18.9 % (136,275 ) -13.8 % Loans held for sale 198,245 147,508 125,898 50,737 34.4 % 72,347 57.5 % Loans 7,012,034 7,040,792 6,626,515 (28,758 ) -0.4 % 385,519 5.8 % Fed funds sold and rev repos 16,022 17,997 104,900 (1,975 ) -11.0 % (88,878 ) -84.7 % Total earning assets 8,079,362 7,923,738 7,846,649 155,624 2.0 % 232,713 3.0 % Allowance for loan losses (81,818 ) (79,851 ) (72,049 ) (1,967 ) 2.5 % (9,769 ) 13.6 % Cash and due from banks 290,200 292,983 336,438 (2,783 ) -0.9 % (46,238 ) -13.7 % Mortgage servicing rights 59,047 67,192 70,594 (8,145 ) -12.1 % (11,547 ) -16.4 % Goodwill 291,210 291,177 290,246 33 0.0 % 964 0.3 % Identifiable intangible assets 27,030 28,102 31,744 (1,072 ) -3.8 % (4,714 ) -14.9 % Other assets 432,122 443,461 389,715 (11,339 ) -2.6 % 42,407 10.9 % Total assets $ 9,097,153 $ 8,966,802 $ 8,893,337 $ 130,351 1.5 % $ 203,816 2.3 % Noninterest-bearing deposits $ 1,475,976 $ 1,477,171 $ 1,522,066 $ (1,195 ) -0.1 % $ (46,090 ) -3.0 % Interest-bearing deposits 5,868,359 5,392,101 5,792,236 476,258 8.8 % 76,123 1.3 % Total deposits 7,344,335 6,869,272 7,314,302 475,063 6.9 % 30,033 0.4 % Fed funds purchased and repos 433,431 460,763 289,798 (27,332 ) -5.9 % 143,633 49.6 % Short-term borrowings 93,453 474,354 167,831 (380,901 ) -80.3 % (74,378 ) -44.3 % Subordinated notes 49,717 49,709 49,685 8 0.0 % 32 0.1 % Junior subordinated debt securities 70,104 70,104 70,104 - 0.0 % - 0.0 % Other liabilities 168,772 122,964 107,610 45,808 37.3 % 61,162 56.8 % Total liabilities 8,159,812 8,047,166 7,999,330 112,646 1.4 % 160,482 2.0 % Common stock 11,938 11,933 12,130 5 0.0 % (192 ) -1.6 % Surplus 126,003 124,161 146,937 1,842 1.5 % (20,934 ) -14.2 % Retained earnings 810,369 797,993 753,801 12,376 1.6 % 56,568 7.5 % Accum other comprehensiveloss, net of tax (10,969 ) (14,451 ) (18,861 ) 3,482 -24.1 % 7,892 -41.8 % Total shareholders' equity 937,341 919,636 894,007 17,705 1.9 % 43,334 4.8 % Total liabilities and equity $ 9,097,153 $ 8,966,802 $ 8,893,337 $ 130,351 1.5 % $ 203,816 2.3 % Total interest-bearing liabilities $ 6,515,064 $ 6,447,031 $ 6,369,654 $ 68,033 1.1 % $ 145,410 2.3 % See Notes to Consolidated Financials 1 TRUSTMARK CORPORATION AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS MARCH 31, 2008 ($ in thousands) (unaudited) Quarter Ended Linked Quarter Year over Year 3/31/2008 12/31/2007 3/31/2007 $ Change % Change $ Change % Change Interest and fees on loans-FTE $ 119,641 $ 133,088 $ 119,965 $ (13,447 ) -10.1 % $ (324 ) -0.3 % Interest on securities-taxable 5,857 6,505 9,080 (648 ) -10.0 % (3,223 ) -35.5 % Interest on securities-tax exempt-FTE 2,086 2,352 2,633 (266 ) -11.3 % (547 ) -20.8 % Interest on fed funds sold and rev repos 179 317 976 (138 ) -43.5 % (797 ) -81.7 % Other interest income 572 501 592 71 14.2 % (20 ) -3.4 % Total interest income-FTE 128,335 142,763 133,246 (14,428 ) -10.1 % (4,911 ) -3.7 % Interest on deposits 43,363 47,911 50,355 (4,548 ) -9.5 % (6,992 ) -13.9 % Interest on fed funds pch and repos 3,073 5,499 3,813 (2,426 ) -44.1 % (740 ) -19.4 % Other interest expense 4,829 7,055 4,583 (2,226 ) -31.6 % 246 5.4 % Total interest expense 51,265 60,465 58,751 (9,200 ) -15.2 % (7,486 ) -12.7 % Net interest income-FTE 77,070 82,298 74,495 (5,228 ) -6.4 % 2,575 3.5 % Provision for loan losses 14,243 17,001 1,639 (2,758 ) -16.2 % 12,604 n/m Net interest income after provision-FTE 62,827 65,297 72,856 (2,470 ) -3.8 % (10,029 ) -13.8 % Service charges on deposit accounts 12,564 13,908 12,693 (1,344 ) -9.7 % (129 ) -1.0 % Insurance commissions 8,256 7,630 8,772 626 8.2 % (516 ) -5.9 % Wealth management 7,198 6,969 5,879 229 3.3 % 1,319 22.4 % General banking - other 5,788 6,177 6,170 (389 ) -6.3 % (382 ) -6.2 % Mortgage banking, net 11,056 4,967 2,755 6,089 n/m 8,301 n/m Other, net 3,221 2,604 1,824 617 23.7 % 1,397 76.6 % Nonint inc-excl sec gains, net 48,083 42,255 38,093 5,828 13.8 % 9,990 26.2 % Security gains, net 433 2 58 431 n/m 375 n/m Total noninterest income 48,516 42,257 38,151 6,259 14.8 % 10,365 27.2 % Salaries and employee benefits 43,584 42,446 43,166 1,138 2.7 % 418 1.0 % Services and fees 9,430 9,375 9,558 55 0.6 % (128 ) -1.3 % Net occupancy-premises 4,801 4,716 4,414 85 1.8 % 387 8.8 % Equipment expense 4,074 4,165 3,904 (91 ) -2.2 % 170 4.4 % Other expense 7,937 9,020 8,364 (1,083 ) -12.0 % (427 ) -5.1 % Total noninterest expense 69,826 69,722 69,406 104 0.1 % 420 0.6 % Income before income taxes and tax eq adj 41,517 37,832 41,601 3,685 9.7 % (84 ) -0.2 % Tax equivalent adjustment 2,321 2,375 2,553 (54 ) -2.3 % (232 ) -9.1 % Income before income taxes 39,196 35,457 39,048 3,739 10.5 % 148 0.4 % Income taxes 13,017 11,628 13,191 1,389 11.9 % (174 ) -1.3 % Net income $ 26,179 $ 23,829 $ 25,857 $ 2,350 9.9 % $ 322 1.2 % Per Share Data Earnings per share - basic $ 0.46 $ 0.42 $ 0.44 $ 0.04 9.5 % $ 0.02 4.5 % Earnings per share - diluted $ 0.46 $ 0.42 $ 0.44 $ 0.04 9.5 % $ 0.02 4.5 % Dividends per share $ 0.23 $ 0.23 $ 0.22 $ - 0.0 % $ 0.01 4.5 % Weighted average shares outstanding Basic 57,283,240 57,272,408 58,508,335 Diluted 57,283,240 57,341,472 58,791,656 Period end shares outstanding 57,296,449 57,272,408 58,217,983 n/m - percentage changes greater than +/- 100% are considered not meaningful See Notes to Consolidated Financials 2 TRUSTMARK CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL INFORMATION MARCH 31, 2008 ($ in thousands) (unaudited) Quarter Ended Linked Quarter Year over Year NONPERFORMING ASSETS 3/31/2008 12/31/2007 3/31/2007 $ Change % Change $ Change % Change Nonaccrual loans Florida $ 49,654 $ 43,787 $ 4,947 $ 5,867 13.4 % $ 44,707 n/m Mississippi (1) 14,583 13,723 22,043 860 6.3 % (7,460 ) -33.8 % Tennessee (2) 6,550 4,431 4,941 2,119 47.8 % 1,609 32.6 % Texas 7,207 3,232 5,130 3,975 n/m 2,077 40.5 % Total nonaccrual loans 77,994 65,173 37,061 12,821 19.7 % 40,933 n/m Other real estate Florida 1,067 995 - 72 7.2 % 1,067 n/m Mississippi (1) 1,741 1,123 844 618 55.0 % 883 n/m Tennessee (2) 6,634 6,084 1,011 550 9.0 % 5,637 n/m Texas 146 146 303 - n/m (157 ) -51.8 % Total other real estate 9,588 8,348 2,158 1,240 14.9 % 7,430 n/m Total nonperforming assets 87,582 73,521 39,219 14,061 19.1 % 48,363 n/m Loans past due over 90 days Included in loan portfolio 4,986 4,853 3,583 133 2.7 % 1,403 39.2 % Serviced GNMA loans eligible for repch 15,868 11,847 6,336 4,021 33.9 % 9,532 n/m Total loans past due over 90 days 20,854 16,700 9,919 4,154 24.9 % 10,935 n/m Total nonperforming assets plus past due over 90 days $ 108,436 $ 90,221 $ 49,138 $ 18,215 20.2 % $ 59,298 n/m Quarter Ended Linked Quarter Year over Year ALLOWANCE FOR LOAN LOSSES 3/31/2008 12/31/2007 3/31/2007 $ Change % Change $ Change % Change Beginning Balance $ 79,851 $ 72,368 $ 72,098 $ 7,483 10.3 % $ 7,753 10.8 % Provision for loan losses 14,243 17,001 1,639 (2,758 ) -16.2 % 12,604 n/m Charge-offs (15,176 ) (11,904 ) (4,282 ) (3,272 ) 27.5 % (10,894 ) n/m Recoveries 2,900 2,386 2,594 514 21.5 % 306 11.8 % Net charge-offs (12,276 ) (9,518 ) (1,688 ) (2,758 ) 29.0 % (10,588 ) n/m Ending Balance $ 81,818 $ 79,851 $ 72,049 $ 1,967 2.5 % $ 9,769 13.6 % CREDIT QUALITY RATIOS Net charge offs/average loans 0.69 % 0.53 % 0.10 % Provision for loan losses/average loans 0.80 % 0.94 % 0.10 % Nonperforming loans/total loans (incl LHFS) 1.08 % 0.91 % 0.55 % Nonperforming assets/total loans (incl LHFS) 1.21 % 1.02 % 0.58 % Nonperforming assets/total loans (incl LHFS) +ORE 1.21 % 1.02 % 0.58 % ALL/total loans (excl LHFS) 1.17 % 1.13 % 1.09 % ALL-commercial/total commercial loans 1.52 % 1.48 % 1.47 % ALL-consumer/total consumer and home mortgage loans 0.60 % 0.59 % 0.53 % ALL/nonperforming loans 104.90 % 122.52 % 194.41 % CAPITAL RATIOS EOP equity/ EOP assets 10.30 % 10.26 % 10.05 % Average equity/average assets 10.53 % 10.30 % 10.19 % EOP tangible equity/EOP tangible assets 7.05 % 6.94 % 6.67 % Tier 1 leverage ratio 8.12 % 7.86 % 7.68 % Tier 1 risk-based capital ratio 9.42 % 9.17 % 9.51 % Total risk-based capital ratio 11.21 % 10.93 % 11.28 % OTHER FINANCIAL DATA ROA 1.19 % 1.06 % 1.19 % ROE 11.29 % 10.29 % 11.68 % Return on average tangible equity 17.59 % 16.28 % 18.76 % Interest margin - Yield - FTE 6.57 % 6.98 % 6.96 % Interest margin - Cost - FTE 2.63 % 3.02 % 3.07 % Net interest margin - FTE 3.94 % 3.95 % 3.89 % Rate on interest-bearing liabilities 3.23 % 3.72 % 3.79 % Efficiency ratio 56.64 % 56.80 % 61.89 % EOP Employees - FTE 2,627 2,612 2,729 COMMON STOCK PERFORMANCE Market value-Close $ 22.28 $ 25.36 $ 28.04 Book value $ 16.36 $ 16.06 $ 15.36 Tangible book value $ 10.81 $ 10.48 $ 9.83 Market/Book value 136.19 % 157.91 % 182.55 % Market/Tangible book value 206.20 % 241.98 % 285.38 % (1) - Mississippi includes Central and Southern Mississippi Regions (2) - Tennessee includes Memphis, Tennessee and Northern Mississippi Regions n/m - percentage changes greater than +/- 100% are considered not meaningful See Notes to Consolidated Financials 3 TRUSTMARK CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIALS MARCH 31, 2008 ($ in thousands) (unaudited) Note 1 – Financial Performance Non-GAAP Disclosures Management is presenting, in the accompanying table, adjustments to net income as reported in accordance with generally accepted accounting principles resulting from significant items occurring during the periods presented.Management believes this information will help users compare Trustmark’s current results to those of prior periods as presented in the table below. Quarter Ended 3/31/2008 12/31/2007 3/31/2007 Amount Basic EPS Amount Basic EPS Amount Basic EPS Net Income as reported-GAAP $ 26,179 $ 0.457 $ 23,829 $ 0.416 $ 25,857 $ 0.442 Adjustments (net of taxes): Visa Litigation Contingency (936 ) (0.016 ) 494 0.009 - - Correction of Accounting Error - - (1,989 ) (0.035 ) - - Hurricane Katrina - (665 ) (0.011 ) (936 ) (0.016 ) (1,495 ) (0.026 ) (665 ) (0.011 ) Net Income adjusted for specific items (Non-GAAP) $ 25,243 $ 0.441 $ 22,334 $ 0.390 $ 25,192 $ 0.431 Visa Litigation Contingency In the first quarter of 2008, Trustmark recognized a gain of $1.5 million resulting from the Visa initial public offering.This gain more than offsets an accrual of $800 thousand that Trustmark recorded in the fourth quarter of 2007 for the Visa litigation contingency relating to the Visa USA Inc. antitrust lawsuit settlement with American Express and other pending Visa litigation (reflecting Trustmark’s share as a Visa member). Correction of Accounting Error Trustmark’s consolidated financial statements for the fourth quarter of 2007 included a pre-tax benefit of $3.2 million for the correction of an error relating to the amortization of deferred loan fees, which was included in interest income on loans.Trustmark’s Management as well as the Audit and Finance Committee of the Board of Directors reviewed this accounting error utilizing Securities and Exchange Commission Staff Accounting Bulletins (SAB) Nos. 99 and 108 and believe the impact of this error was not material to the 2007 or prior period consolidated financial statements. Hurricane Katrina In the third quarter of 2005, immediately following in the aftermath of Hurricane Katrina, Trustmark estimated possible pre-tax losses resulting from this storm of $11.7 million.Trustmark revised these estimates quarterly and any subsequent adjustments are reflected in the table above, net of taxes.At March 31, 2008, the allowance for loan losses included $564 thousand related to possible Hurricane Katrina losses. Note 2 – Loan Composition and Allowance for Loan Losses LOANS BY TYPE 3/31/2008 12/31/2007 3/31/2007 Loans secured by real estate: Construction, land development and other land loans $ 1,212,052 $ 1,194,940 $ 1,000,006 Secured by 1-4 family residential properties 1,660,148 1,694,757 1,805,469 Secured by nonfarm, nonresidential properties 1,315,449 1,325,379 1,233,710 Other real estate secured 160,373 167,610 150,120 Commercial and industrial loans 1,286,578 1,283,014 1,155,825 Consumer loans 1,056,346 1,087,337 969,739 Other loans 321,088 287,755 311,646 Loans 7,012,034 7,040,792 6,626,515 Less Allowance for loan losses 81,818 79,851 72,049 Net Loans $ 6,930,216 $ 6,960,941 $ 6,554,466 See Notes to Consolidated Financials 4 TRUSTMARK CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIALS MARCH 31, 2008 ($ in thousands) (unaudited) March 31, 2008 LOAN COMPOSITION BY REGION Total Florida Mississippi (Central and Southern Regions) Tennessee (Memphis, TN and Northern MS Regions) Texas Loans secured by real estate: Construction, land development and other land loans $ 1,212,052 $ 371,187 $ 472,312 $ 118,346 $ 250,207 Secured by 1-4 family residential properties 1,660,148 95,664 1,348,258 177,571 38,655 Secured by nonfarm, nonresidential properties 1,315,449 179,658 714,570 196,103 225,118 Other real estate secured 160,373 12,388 120,034 9,204 18,747 Commercial and industrial loans 1,286,578 22,850 887,765 72,802 303,161 Consumer loans 1,056,346 2,604 1,004,490 34,123 15,129 Other loans 321,088 8,201 291,544 16,837 4,506 Loans $ 7,012,034 $ 692,552 $ 4,838,973 $ 624,986 $ 855,523 CONSTRUCTION AND LAND DEVELOPMENT LOANS BY REGION Lots $ 138,572 $ 91,163 $ 27,396 $ 5,785 $ 14,228 Development 242,656 52,009 93,360 14,973 82,314 Unimproved land 351,792 134,428 146,024 36,037 35,303 1-4 family construction 222,894 46,170 93,740 18,050 64,934 Other construction 256,138 47,417 111,792 43,501 53,428 Construction and land development loans $ 1,212,052 $ 371,187 $ 472,312 $ 118,346 $ 250,207 ALLOWANCE FOR LOAN LOSSES The rollforward of the allowance for loan losses is included in the consolidated financial information.The allowance for loan losses is maintained at a level believed adequate by Management, based on estimated probable losses within the existing loan portfolio.Trustmark’s allowance for probable loan loss methodology is based on guidance provided in SAB No. 102, “Selected Loan Loss Allowance Methodology and Documentation Issues,” as well as on other regulatory guidance. Accordingly, Trustmark’s methodology is based on historical loss experience by type of loan and internal risk ratings, homogeneous risk pools and specific loss allocations, with adjustments considering current economic events and conditions.The provision for loan losses reflects loan quality trends, including the levels of and trends related to nonaccrual loans, past due loans, potential problem loans, criticized loans and net charge-offs or recoveries, among other factors, in compliance with the Interagency Policy Statement on the Allowance for Loan and Lease Losses published by the governmental regulating agencies for financial services companies.Trustmark’s allocation of its allowance for loan losses represented 1.52% of commercial loans and 0.60% of consumer and home mortgage loans, resulting in an allowance of 1.17% at March 31, 2008, up from 1.13% at December 31, 2007. The provision for loan losses and net charge-offs by region are presented in the table below: PROVISION FOR LOAN LOSSES AND NET CHARGE-OFFS BY REGION Total Florida Mississippi (Central and Southern Regions) Tennessee (Memphis, TN and Northern MS Regions) Texas Provision for loan losses for the quarter ended: March 31, 2008 $ 14,243 $ 9,557 $ 2,807 $ 779 $ 1,100 December 31, 2007 17,001 12,523 2,724 1,056 698 March 31, 2007 1,639 94 1,202 (4 ) 347 Net charge-offs for the quarter ended: March 31, 2008 $ 12,276 $ 9,688 $ 1,574 $ 186 $ 828 December 31, 2007 9,518 3,665 3,999 1,284 570 March 31, 2007 1,688 99 1,235 1 353 See Notes to Consolidated Financials 5 TRUSTMARK CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIALS MARCH 31, 2008 ($ in thousands) (unaudited) Note 3 – Mortgage Banking Trustmark utilizes derivative instruments to offset changes in the fair value of mortgage servicing rights (MSR) attributable to changes in interest rates. Changes in the fair value of the derivative instrument are recorded in mortgage banking income, net and are offset by the changes in the fair value of MSR, as shown in the accompanying table.MSR fair values represent the effect of present value decay and the effect of changes in interest rates.Ineffectiveness of hedging MSR fair value is measured by comparing total hedge cost to the fair value of the MSR asset attributable to market changes.The impact of implementing this strategy resulted in a net positive ineffectiveness of $7.4 million, $2.0 million and $268 thousand for the quarters ended March 31, 2008, December 31, 2007 and March 31, 2007, respectively. The following table illustrates the components of mortgage banking income included in noninterest income in the accompanying income statements: Quarter Ended 3/31/2008 12/31/2007 3/31/2007 Mortgage servicing income, net $ 3,747 $ 3,725 $ 3,478 Change in fair value-MSR from market changes (10,193 ) (8,143 ) (447 ) Change in fair value of derivatives 17,599 10,123 715 Change in fair value-MSR from runoff (2,430 ) (2,064 ) (2,104 ) Gain on sales of loans 1,078 1,594 1,345 Other, net 1,255 (268 ) (232 ) Mortgage banking, net $ 11,056 $ 4,967 $ 2,755 Note 4 – Earning Assets and Interest-Bearing Liabilities The following table illustrates the yields on earning assets by category as well as the rates paid on interest-bearing liabilities on a tax equivalent basis: Quarter Ended 3/31/2008 12/31/2007 3/31/2007 Securities – Taxable 4.34 % 4.11 % 4.18 % Securities - Nontaxable 7.12 % 7.19 % 7.37 % Securities – Total 4.84 % 4.63 % 4.63 % Loans 6.70 % 7.21 % 7.30 % FF Sold & Rev Repo 3.14 % 4.84 % 5.34 % Total Earning Assets 6.57 % 6.98 % 6.96 % Interest-bearing Deposits 3.12 % 3.52 % 3.63 % FF Pch & Repo 2.96 % 4.22 % 4.40 % Borrowings 5.22 % 5.25 % 5.76 % Total Interest-bearing Liabilities 3.23 % 3.72 % 3.79 % Net interest margin 3.94 % 3.95 % 3.89 % As discussed in Note 1, Trustmark corrected an accounting error in its consolidated financial statements resulting in a pre-tax benefit of $3.2 million for the quarter ended December 31, 2007. This error correction has been excluded in the table above.Including this error correction, Trustmark’s loan yield for the quarter ended December 31, 2007 was 7.39%, while the net interest margin for the same time period was 4.12%. See Notes to Consolidated Financials 6
